Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 12/20/2019.
Claims 1-25 have been examined.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The IDS submitted on 8/2/2022 appears to have been submitted twice, and as such has only been considered once.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because the abstract contains language which can be implied (e.g. technologies disclosed herein provide cryptographic computing).  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-25 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards a signal per se.   
Claims 23-25 are directed towards computer readable media with code stored thereon (hereinafter “media”).  In the event that such media are intended to be limited to the hardware and software necessary to transmit, transport, receive and process the computer program product in such a manner as to enable the computer program product to act as a computer component and realize its functionality, it is believed that the claims in question would be directed to patent-eligible subject matter (statutory).  However, no such evidence that the embodiment covered by the claims in question which is directed to the "media" is limited to inclusion of such hardware and software elements exists.  Therefore, it is believed that the "media" would reasonably be interpreted by one of ordinary skill as the abstract idea of any portion of a communication, including the forms of energy, per se, used in communications.  Absent recitation of the hardware, the claims appear devoid of any physical articles or objects which may cooperate to achieve some function, and as such are not directed to a machine.  Likewise, absent any such physical article or object, they cannot be directed to a manufacture.  They are clearly not a series of steps or acts themselves, and as such are not a process.  They are clearly not a composition of matter.  Therefore, the claims in question do not appear to fall within a statutory category of invention as set forth in 35 USC 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11, 13, 15, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Durham et al. (US Patent Application Publication Number 2016/0092702), and further in view of Medwed et al. (US Patent Application Publication Number 2020/0380140).

Regarding claims 1 and 23, Durham disclosed a processor (Durham Fig. 1 for example), comprising: a core to execute an instruction (Durham Fig. 1 for example), the core including: a first register to store an encoded pointer to a memory location (Durham Paragraphs 0019 and 0051 for example), wherein first context information is stored in first bits of the encoded pointer and a slice of a memory address of the memory location is stored in second bits of the encoded pointer (Durham Paragraphs 0017-0022 for example); and 
circuitry to: 
decode the encoded pointer to obtain the memory address of the memory location (Durham Paragraphs 0024-0025 for example); and
use the memory address obtained by decoding the encoded pointer to access data at the memory location (Durham Paragraphs 0025 and 0051 for example); but did not explicitly teach that the data is encrypted or to decrypt the encrypted data based on a first key and a first tweak, the first tweak including one or more bits derived, at least in part, from the encoded pointer.
Medwed taught a data storage system for securing data in a storage device. In one embodiment, a pointer includes an address indicating the location where data is to be read/written and a memory security tag for protecting unauthorized access to the data. The data may be encrypted/decrypted based on at least one key and the memory security tag stored in the pointer. The memory safety tag thus serves as a tweak for the encrypted data. By including the tweak in a field or predetermined number of bits in the pointer, the storage space (e.g., memory or cache) does not have to be modified to accommodate the encrypted data with tags. Also, costs and power consumption for the storage device are significantly reduced, along with processing overhead and latency issues. (Medwed Paragraph 0026 for example).
It would have been obvious to the person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to have employed the teachings of Medwed in the storage system of Durham by encrypting/decrypting the data stored at the memory addresses using a key and the memory security tag, and storing the tag in the unused portions of the pointer.  This would have been obvious because the PHOSITA would have been motivated to protect the data stored in the memory addresses without having to modify the storage space to accommodate the encrypted data with the tags.


Regarding claims 2 and 24, Durham and Medwed taught that to decode the encoded pointer includes: generating a decrypted slice of the memory address by decrypting the slice of the memory address in the encoded pointer based at least in part on a second tweak including one or more other bits (Durham Paragraph 0024 and 0046 for example).
Regarding claim 3, Durham and Medwed taught that decrypting the slice of the memory address stored in the second bits of the encoded pointer is based in part on a second key (Durham Paragraphs 0024 and 0046 for example).
Regarding claim 4, Durham and Medwed taught that the one or more other bits of the second tweak are obtained from at least one of the first register, an operand of the instruction, and a control register (Durham Paragraphs 0017, 0024, and 0046 for example).
Regarding claim 5, Durham and Medwed taught that the second tweak includes at least one of: plaintext slice bits of the memory address; size bits indicating a number of bits of a particular plaintext slice of the memory address; memory allocation size bits indicating an amount of memory allocated at the memory location referenced by the encoded pointer; tag bits representing a random value associated with the encoded pointer; permission bits indicating a level of access authorized for the memory location; type bits indicating a class of the encrypted data in the memory location; version bits representing a deterministically different value associated with the encoded pointer; privilege level bits indicating a user level or a supervisor level; and crypto context identifier bits representing a unique value for particular group of functions (Durham Paragraph 0046, for example).
Regarding claim 6, Durham and Medwed taught that the circuitry is further to, responsive to a request to allocate a portion of memory: obtain the memory address for the memory location (Durham Paragraphs 0022-0024 for example); and generate the encoded pointer to the memory location, including: storing the first context information in the first bits of the encoded pointer (Durham Paragraphs 0022-0024 for example); and generating the slice of the memory address by encrypting a subset of bits of one or more bits in the memory address based, at least in part, on the second tweak (Durham Paragraph 0022-0024 for example).
Regarding claim 7, Durham and Medwed taught that to decode the encoded pointer includes: concatenating the decrypted slice of the memory address and a plaintext slice of the memory address (Durham Paragraphs 0046 and 0052-0053 for example).
Regarding claim 8, Durham and Medwed disclosed that the plaintext slice of the memory address is stored in the encoded pointer or in a second register (Durham Paragraphs 0046 and 0052-0053 for example).
Regarding claim 11, Durham and Medwed taught that a second slice of the memory address is stored in immutable plaintext bits of the encoded pointer, and wherein a third slice of the memory address is stored in mutable plaintext bits of the encoded pointer (Durham Paragraphs 0017 and 0046 for example).
Regarding claim 13, Durham and Medwed taught that the first context information includes size metadata that indicates in a power of two, a first number of bits included in the immutable plaintext bits of the encoded pointer or in the mutable plaintext bits of the encoded pointer (Durham Paragraph 0046 for example).
Regarding claim 15, Durham and Medwed taught that the first bits of the encoded pointer are randomized and the memory address is stored in one or more other bits in the encoded pointer in a plaintext format (Medwed Paragraphs 0026 and 0040 and Durham Paragraph 0046 for example).
It would have been obvious to the PHOSITA before the effective filing date of the invention to have employed the teachings of Medwed in the storage system of Durham by encrypting/decrypting the data stored at the memory addresses using a key and the memory security tag, and storing the tag in the unused portions of the pointer.  This would have been obvious because the PHOSITA would have been motivated to protect the data stored in the memory addresses without having to modify the storage space to accommodate the encrypted data with the tags.
Regarding claim 17, Durham and Medwed taught that the one or more bits of the first tweak are derived entirely from the encoded pointer (Medwed Paragraphs 0026 and 0040 and Durham Paragraph 0046 for example).
It would have been obvious to the PHOSITA before the effective filing date of the invention to have employed the teachings of Medwed in the storage system of Durham by encrypting/decrypting the data stored at the memory addresses using a key and the memory security tag, and storing the tag in the unused portions of the pointer.  This would have been obvious because the PHOSITA would have been motivated to protect the data stored in the memory addresses without having to modify the storage space to accommodate the encrypted data with the tags.

Regarding claim 18, Durham and Medwed disclosed that at least some of the one or more bits of the first tweak are obtained from at least one of an operand of the instruction and a control register (Medwed Paragraphs 0026 and 0040 and Durham Paragraph 0046 for example – note that the register stores control information, and thus falls within the scope of a control register).
It would have been obvious to the PHOSITA before the effective filing date of the invention to have employed the teachings of Medwed in the storage system of Durham by encrypting/decrypting the data stored at the memory addresses using a key and the memory security tag, and storing the tag in the unused portions of the pointer.  This would have been obvious because the PHOSITA would have been motivated to protect the data stored in the memory addresses without having to modify the storage space to accommodate the encrypted data with the tags.

Regarding claim 19, Durham and Medwed taught that the first tweak includes at least one of: size bits indicating a number of bits of a particular plaintext slice of the memory address; memory allocation size bits indicating an amount of memory allocated at the memory location referenced by the encoded pointer; tag bits representing a random value associated with the encoded pointer; permission bits indicating a level of access authorized for the memory location; type bits indicating a class of the encrypted data in the memory location; version bits representing a deterministically different value associated with the encoded pointer; privilege level bits indicating a user level or a supervisor level; and crypto context identifier bits representing a unique value for particular group of functions (Medwed Paragraphs 0026 and 0040 and Durham Paragraph 0046 for example).
It would have been obvious to the PHOSITA before the effective filing date of the invention to have employed the teachings of Medwed in the storage system of Durham by encrypting/decrypting the data stored at the memory addresses using a key and the memory security tag, and storing the tag in the unused portions of the pointer.  This would have been obvious because the PHOSITA would have been motivated to protect the data stored in the memory addresses without having to modify the storage space to accommodate the encrypted data with the tags.

Regarding claim 20, Durham disclosed a method, comprising: storing, in a register, an encoded pointer to a memory location (Durham Paragraphs 0019 and 0051 for example), wherein first context information is stored in first bits of the encoded pointer and a slice of a memory address of the memory location is stored in second bits of the encoded pointer (Durham Paragraphs 0017-0022 for example); 
decoding the encoded pointer to obtain the memory address of the memory location (Durham Paragraphs 0024-0025 for example); and 
using the memory address obtained by decoding the encoded pointer to store data at the memory location (Durham Paragraphs 0024-0025 for example), 
but Durham did not teach encrypting the data to be stored based on a first key and a first tweak derived, at least in part, from the encoded pointer.
Medwed taught a data storage system for securing data in a storage device. In one embodiment, a pointer includes an address indicating the location where data is to be read/written and a memory security tag for protecting unauthorized access to the data. The data may be encrypted/decrypted based on at least one key and the memory security tag stored in the pointer. The memory safety tag thus serves as a tweak for the encrypted data. By including the tweak in a field or predetermined number of bits in the pointer, the storage space (e.g., memory or cache) does not have to be modified to accommodate the encrypted data with tags. Also, costs and power consumption for the storage device are significantly reduced, along with processing overhead and latency issues. (Medwed Paragraph 0026 for example).
It would have been obvious to the PHOSITA before the effective filing date of the invention to have employed the teachings of Medwed in the storage system of Durham by encrypting/decrypting the data stored at the memory addresses using a key and the memory security tag, and storing the tag in the unused portions of the pointer.  This would have been obvious because the PHOSITA would have been motivated to protect the data stored in the memory addresses without having to modify the storage space to accommodate the encrypted data with the tags.

Regarding claim 21, Durham and Medwed taught that the slice of the memory address stored in the second bits of the encoded pointer is encrypted, wherein the decoding the encoded pointer includes: decrypting the slice of the memory address in the encoded pointer based at least in part on a second tweak (Durham Paragraph 0024 for example).
Regarding claim 22, Durham and Medwed taught that the encoded pointer includes third bits that indicate whether the encoded pointer is to be used with a legacy software program (Durham Paragraphs 0025-0026 and 0058 for example).

Allowable Subject Matter
Claims 9, 10, 12, 14, and 16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Claims 1-8, 11, 13, 15, and 17-25 have been rejected, while claims 9, 10, 12, 14, and 16.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491